UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-08445-SK Date November 20, 2019

Title Brian Whitaker v. Legendary Sweat DTLA LLC, et al.

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
FOR LACK OF PROSECUTION

Plaintiff is ORDERED to show cause why this case should not be dismissed for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss
for lack of prosecution on its own motion).

In the present case, it appears that the below time period has not been met. Accordingly,
the Court, on its own motion, orders Plaintiff to show cause, in writing, on or before
December 4, 2019, why this action should not be dismissed for lack of prosecution.
Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand
submitted upon the filing of Plaintiff's response. Failure to respond to this Order to Show
Cause will be deemed consent to the dismissal of the action.

o Defendant Legendary Sweat DTLA, LLC did not answer the complaint, yet
Plaintiff has failed to request entry of default, pursuant to Fed. R. Civ. P. 55(a).
Plaintiff can satisfy this order by seeking entry of default or by dismissing the
complaint.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
